PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ZILKA-KOTAB, PC- IBM
1155 N. 1ST ST.
SUITE 104
SAN JOSE, CA 95112

In re Application of: Damian Trujillo
Serial No.: 16242916         
Filed: January 8, 2019
Docket: TUC1P465/P201707915US01
Title: MANAGING DATA REPLICATION SESSIONS IN RESPONSE TO AN INABILITY TO ACCESS A STORAGE VOLUME
::::::


DECISION UNDER 37 C.F.R. §1.181





This is a decision regarding the petition, filed on 25 March 2022 under 37 C.F.R. 1.181, wherein the “Petitioner respectfully requests withdrawal of the finality” of the pending final Office action mailed 16 February 2022.


The petition is GRANTED.


REVIEW OF FACTS

On 07 October 2021, the examiner issued a non-final Office action, including rejecting claims 1-6, 8, 12-17, and 19 under 35 U.S.C. § 103 as being unpatentable over Pradhan et al. (US Pub. No. 2020/0089579), in view of Shang et al. (US Pub. No. 2018/0352037).

On 13 December 2021, the applicant filed a reply in response to the non-final Office action presenting arguments against the rejections, amending dependent claim 19, but without amending any of the other pending claims. Independent claims 1, 12, and 20 were not amended in the reply.

On 16 February 2022, the examiner issued an Office action maintaining the 35 U.S.C. § 103 rejections, and continuing to reject claims 1-6, 8, and 12-17 as being unpatentable over Pradhan in view of Shang. The examiner also responded to applicant’s arguments and in the response cited to additional portions of the Pradhan reference not previously relied upon in the non-final Office action. The Office action was made final.

On 25 March 2022, the applicant filed the instant petition arguing that the finality of the previous action was premature and requesting the finality of the Office action dated 16 February 2022 be withdrawn.


REGULATION AND PRACTICE

37 C.F.R. § 1.181 states in part:

(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


MPEP § 706.07(a) states in part that:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). … Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. …

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

M.P.E.P. § 1207.03(a) states in part:
SITUATIONS WHERE A GROUND OF REJECTION IS NEW
The following examples are intended to provide guidance as to what constitutes a new ground of rejection in an examiner’s answer. What constitutes a "new ground of rejection" is a highly fact-specific question. See, e.g., Kronig, 539 F.2d at 1303, 190 USPQ at 427 (finding new ground entered based upon "facts of this case" and declining to find other cases controlling given "the distinctive facts at bar" ); In re Ahlert, 424 F.2d 1088, 1092, 165 USPQ 418, 421 (CCPA 1970) ( "[l]ooking at the facts of this case, we are constrained to hold" that a new ground was entered). If a situation arises that does not fall neatly within any of the following examples, it is recommended that the examiner identify the example below that is most analogous to the situation at hand, keeping in mind that "the ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection." Kronig, 539 F.2d at 1302, 190 USPQ at 426.


M.P.E.P. § 1207.03(a)(I) also states further in part:
Factual Situations That Constitute a New Ground of Rejection 
4. Citing new structure in support of structural obviousness.
If, in support of an obviousness rejection based on close structural similarity (see MPEP § 2144.09), the examiner’s answer relies on a different structure than the one on which the examiner previously relied, then the rejection should be designated as a new ground of rejection. For example, in In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967), the examiner rejected claims to a chemical composition under 35 U.S.C. 103 based on the composition’s structural similarity to a prior art compound disclosed in a reference. The Board affirmed the rejection under 35 U.S.C. 103 over that same reference, but did so based on a different compound than the one the examiner cited. The court held that the Board’s decision constituted a new ground of rejection, stating, "Under such circumstances, we conclude that when a rejection is factually based on an entirely different portion of an existing reference the appellant should be afforded an opportunity to make a showing of unobviousness vis-a-vis such portion of the reference." Wiechert, 370 F.2d at 933, 152 USPQ at 252.


ANALYSIS AND DECISION

The petition states with regards to the 16 February 2022 final Office action (FOA) that “Examiner’s use of entirely different portions of the above references constitutes new grounds of rejection, and the finality of the pending FOA is therefore improper under MPEP section 706.07(a)” (petition at p. 12). In support, the petitioner points to the fact that the FOA relies on new paragraph [0296] of the Pradhan reference in the Examiner’s response to arguments and rejection of the independent claims, which was not cited in the rejections of the previous non-final Office action of 07 October 2021. Additionally, petitioner also notes that independent claims 1, 12, and 20 were not been amended by the reply to the non-final Office action.

Specifically, the petition point out that in the non-final Office action mailed 07 October 2022 the examiner mapped the limitation of independent claim 1 “identifying an inability to access a first storage volume during a first replication session…” as being taught by Pradhan in paragraphs [0128]-[0139] and [0301] of the reference. In applicant’s 12 December 2021 reply to the non-final action, the independent claims were unamended and applicant presented arguments against the rejections that Pradhan at paragraphs [0138]-[0139] says nothing of “inability to access” storage volumes and that paragraph [0301] does not teach an “inability to access” and instead is directed to teachings opposite of the claimed limitation as, “In some embodiments, conditions other than the inaccessibility of a data access node may trigger the redistribution of data” (Pradhan [0301]).

In the final Office action mailed on 16 February 2022, the examiner maintained the same mappings from the non-final Office action in the body of the rejection, citing to Pradhan paragraphs [0138]-[0139] and [0301]. However, in the response to arguments against the rejections, the Examiner also cited new portions of the Pradhan reference by mapping to paragraph [0296] of Pradhan as teaching the claimed limitation of “identifying an inability to access a first data storage volume during a first data replication session…” (16 February 2022 Office action at p. 2). Examiner’s response to arguments stated:

“paragraph 0301 of Pradhan teaches that some in some [sic] embodiments, conditions other than the inaccessibility of data access node may trigger redistribution of a data access node, inferring that embodiments of Pradhan also includes conditions including the inaccessibility of data access nodes. For example, paragraph 0296 of Pradhan teaches a storage node may become inaccessible during a backup process, and reassigning data access nodes accordingly. As such, Examiner respectfully maintains the rejection.”

Here, the examiner’s citation to Pradhan at [0296] relied on an entirely different structure or embodiment than the one which was relied upon in the non-final Office action. Particularly Pradhan at [0301] as relied upon in the non-final Office action teaches embodiments explicitly directed to “conditions other than inaccessibility” and the portion of [0296] now relied upon by the examiner in the 16 February 2022 action (by the response to arguments) teaches embodiments explicitly directed to “when a storage node becomes inaccessible during a backup process.” The  teachings of these cited portions are entirely opposite one another, such that the thrust of the rejection has changed and applicant could not reasonably have replied to the non-final rejection since this portion of the reference (paragraph [0296]) was never cited in the non-final Office action. The other citations contained in the non-final action to Pradhan paragraph [0138]-[0139] do not remedy this, as they do not relate at all to this specific limitation or any teaching of “inaccessibility” and instead go only to describing data movement operations in general.

As provided in M.P.E.P. § 1207.03(a), where a rejection “relies on a different structure than the one on which the examiner previously relied, then the rejection should be designated as a new ground of rejection” and under such circumstances, “when a rejection is factually based on an entirely different portion of an existing reference the appellant should be afforded an opportunity to make a showing of unobviousness vis-a-vis such portion of the reference." (citing from In re Wiechert, 370 F.2d 927, 152 USPQ at 252). 

Here, the new citations in the response to arguments in the 16 February 2022 Office action relied upon entirely different portions and thus presents a change in the “thrust” of the rejection based on a remapping of the limitation as being taught by Pradhan at [0296], rather than Pradhan at [0301]. This goes beyond any elaboration of what was previously cited, as nothing in Pradhan at [0301] can be seen to teach or describe inability to access at all, but rather is explicitly focused on “conditions other than inaccessibility.” Since the basic thrust of the rejection was changed, applicant has not had a fair opportunity to respond to the thrust of the rejection.

Accordingly, this shift in the thrust of the rejection by Examiner’s reliance on additional cited portions of the Pradhan reference in the response to arguments constituted new grounds of rejection that were not “necessitated by applicant's amendment of the claims,” nor were they based on an information disclosure statement, hence, the 16 February 2022 action cannot be made final pursuant to MPEP § 706.07(a). Therefore, the finality of the Office action mailed on 16 February 2022 was improper

Accordingly, the petition is GRANTED as set forth herein below.

The finality of the Office action mailed on 16 February 2022 is hereby withdrawn and the Office action is now considered to be a non-final action. However, the Office will not issue a new non-final action since the only petitionable matter presented herein is for improper finality. 

Accordingly, any reply filed in response to the Office action dated 16 February 2022 will be treated as a reply to a non-final Office action under 37 C.F.R. § 1.111, entered as a matter of right, and forwarded to the examiner for consideration.
 


Any inquiry concerning this decision should be directed to David Brooks at (571)272-3334. 




/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        
___________________
Seema Rao, Director
TC2100